COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

                                                   §

                                                   §
 IN RE:                                                             No. 08-10-00250-CV
                                                   §
 WHATABURGER RESTAURANTS, LP,                                 AN ORIGINAL PROCEEDING
                                                   §
                    Relator.                                            IN MANDAMUS
                                                   §

                                                   §

        MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS

        Relator seeks a writ of mandamus, arguing that the trial court applied the wrong standards

in granting a motion for new trial based on juror misconduct. An order granting a new trial is subject

to mandamus review if the trial court fails to specify the reasons for ordering the new trial. See In re

Columbia Med. Ctr., 290 S.W.3d 204, 215 (Tex. 2009)(orig. proceeding)(“Broad statements such

as ‘in the interest of justice’ are not sufficiently specific.”). But the merits of the grounds stated in

the order are not reviewable by mandamus. See In re Toyota Motor Sales, U.S.A., Inc., ___ S.W.3d

___, ___, No. 08-09-00293-CV, 2010 WL 3787623, at *3 (Tex.App.--El Paso, Sept. 29, 2010, orig.

proceeding).

        In this case, the trial court complied with Columbia Medical Center by giving specific

reasons for concluding that a new trial was warranted as a result of juror misconduct. Accordingly,

the petition for a writ of mandamus is denied.


December 8, 2010
                                                        ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.
Chew, C.J., not participating